DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Status of Claims
Claims 1 – 10, 13 – 16, 18 and 21 – 24 are pending.  Claims 11 – 12, 17 and 19 – 20 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 10, 13 and 16, 18 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiayu (CN 105640439 A) as cited by Applicant in view of Zhu (CN 205251427 U) as cited by Applicant.

    PNG
    media_image1.png
    659
    451
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Jiayu teaches a handheld vacuum cleaner (Fig. 3) comprising: a main body (vacuum cleaner body, 2) including a front (Annotated Fig. 4), a first lateral side (Annotated Fig. 5), a second lateral side (Annotated Fig. 5), a handle (Annotated Fig. 4), and a receptacle (cattery containment slot, 21; Fig. 3) having an inlet (opening of 21; Fig. 3); a motor assembly (Annotated Fig. 4) positioned within the main body (2); a dirty air inlet (Annotated Fig. 4) positioned at a front (Annotated Fig. 4) of the handheld vacuum cleaner (2); a cyclonic chamber (Annotated Fig. 4) in fluid communication with the dirty air inlet (Annotated Fig. 4) and the motor assembly (Annotated Fig. 4); and a battery (battery pack, 1) including a first side surface (Annotated Fig. 2) and a second side surface (Annotated Fig. 2) opposite the first side surface (Annotated Fig. 2), the battery (1) configured to be selectively received within the receptacle (21)  through the inlet (opening of 21; Fig. 3) 

    PNG
    media_image2.png
    521
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    614
    media_image3.png
    Greyscale

Jiayu does not explicitly teach the second side surface is graspable by a user, the second side surface of the battery exposed through apertures at the second lateral sides of the main body, wherein the first aperture and the second aperture extend to the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position and the first aperture and the second aperture are continuous with the inlet of the receptacle.  
Zhu, however, teaches the second side surface of the battery (Annotated Fig. 1) exposed through apertures (Annotated Fig. 1 – Aperture on side as shown in Figure 1 is identical to aperture on opposite side) at the second lateral sides of the main body (12; Annotated Fig. 1; in an installed position, 2 is exposed through aperture), the second side surface (Annotated Fig. 1) is graspable by a user (Fig. 1), wherein the first aperture (Opposite of second aperture on a second lateral side; Fig. 1) and the second aperture (Annotated Fig. 1) extend to the inlet (Annotated Fig. 1)  of the receptacle (14;Annotated Fig. 1) such that the battery (2) is graspable by the user between an installed position (Fig. 1) and a removed position (when 2 is removed from receptacle, 14; Fig. 1) and the first aperture (Opposite of second aperture on a second lateral side; Fig. 1) and the second aperture (Annotated Fig. 1) are continuous with the inlet  (Annotated Fig. 1) of the receptacle (14; Annotated Fig. 1 shows an aperture on the left side 

    PNG
    media_image4.png
    371
    542
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, wherein the first aperture and the second aperture extend to the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position and the first aperture and the second aperture are continuous with the inlet of the receptacle, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Jiayu, as modified by Zhu, does not explicitly teach that each of the first and second side surfaces of the battery are at least 25 percent exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the first and second side surfaces of the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 25 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 2, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the lateral sides (Annotated Fig. 4) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Zhu, however, teaches the second side surface of the battery (Annotated Fig. 1) exposed through apertures (Annotated Fig. 1) at the second lateral sides of the main body (12; Annotated Fig. 1; in an installed position, 62 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Jiayu, as modified by Zhu, does not explicitly teach that each of the first and second side surfaces of the battery are at least 50 percent exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 50 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 3, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is  exposed at the first lateral side (Annotated Fig. 5) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Zhu, however, teaches the second side surface of the battery (Annotated Fig. 1) exposed through apertures (Annotated Fig. 1) at the second lateral sides of the main body (12; Annotated Fig. 1; in an installed position, 2 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 75 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 4, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the first lateral side (Annotated Fig. 5) of the main body (2; Fig. 7).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Zhu, however, teaches the second side surface of the battery (Annotated Fig. 11) exposed through apertures (Annotated Fig. 1) at the second lateral sides of the main body (12; Annotated Fig. 1; in an installed position, 2 is exposed through aperture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the 
Jiayu, as modified by Zhu, does not explicitly teach that each of the first and second side surfaces of the battery are entirely exposed through the apertures.  Examiner, however, notes that the applicant fails to provide any criticality in having the specific percentage to provide any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the first and second side surfaces of the battery are entirely exposed through the apertures, as desired by the user to provide a surface that the user can easily access without disassembling the device to do so.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by 100 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 5, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu does not teach the handheld vacuum cleaner wherein the receptacle is defined by a first wall, a second wall opposite the first wall, a third wall extending between the first wall and the second wall, and wherein the first wall and the second wall are only connected by the third wall.  
Zhu, however, teaches the handheld vacuum cleaner (100) wherein the receptacle (14; Annotated Fig. 1) is defined by a first wall (first right-angled side), a second wall  (hypotenuse) opposite the first wall (Annotated Fig. 1), a third wall (second right-angle side)  extending between the first wall 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the receptacle is defined by a first wall, a second wall opposite the first wall, a third wall extending between the first wall and the second wall, and wherein the first wall and the second wall are only connected by the third wall, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding Claim 6, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the battery (1) further includes a first surface (Annotated Fig. 1), a second surface (Annotated Fig. 1), a third surface (Annotated Fig. 1), and a fourth surface (Annotated Fig. 1) each extending between the first side surface (Annotated Fig. 1) and the second side surface (Annotated Fig. 1); wherein the first surface (Annotated Fig. 1) is opposite the third surface (Annotated Fig. 1)and the second surface (Annotated Fig. 1) is opposite the fourth surface (Annotated Fig. 1).  
Regarding Claim 7, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the third surface (Annotated Fig. 1) is substantially exposed such that the third surface (Annotated Fig. 1) is in the direction of the receptacle inlet (21; Annotated Fig. 1).  
Regarding Claim 8, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the first surface (Annotated Fig. 3) is in facing relationship with a third wall (Annotated Fig. 3) of the main body, the second surface (Annotated Fig. 3) is in facing relationship with a first wall (Annotated Fig. 3) of the main body (2), and the fourth surface (Annotated Fig. 3) is in facing relationship with a second wall (Annotated Fig. 3) of the main body (2).  

    PNG
    media_image5.png
    563
    488
    media_image5.png
    Greyscale

Regarding Claim 9, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein one of the fourth surface (Annotated Fig. 1) and the second surface (Annotated Fig. 1) is coupled to the main body (2) with a tongue and groove connection when the battery (1) is positioned within the receptacle (21; Paragraph [0039]).  
Regarding Claim 10, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the first surface (Annotated Fig. 1) includes an electrical contact (power output terminal, 16; Fig. 4; Paragraph [0027] and [0030]).  
Regarding Claim 13, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the battery (1) is inserted into the receptacle inlet (opening of 21; Fig. 3) along a battery insertion axis (Annotated Fig. 3), and wherein the first side surface (Annotated Fig. 1) and the second side surface (Annotated Fig. 1) of the battery (1) extend parallel to the insertion axis (Annotated Fig. 3) when the battery (1) is positioned within the receptacle (21).  
Regarding Independent Claim 16, Jiayu teaches a handheld vacuum cleaner (Fig. 3) comprising: a main body (vacuum cleaner body, 2) including a front (Annotated Fig. 4), a first lateral side 


    PNG
    media_image5.png
    563
    488
    media_image5.png
    Greyscale

Jiayu does not explicitly teach the main body further comprising a second aperture through the second lateral side aligned with at least a portion of the battery second side surface when the battery is positioned within the receptacle, at least a portion of the battery second side surface being viewable through the second aperture when the battery is positioned within the receptacle wherein the first aperture and the second aperture extend toward the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position, and wherein the first aperture and second aperture are continuous with the inlet of the receptacle.
Zhu, however, teaches the main body (Fig. 1) further comprising a second aperture (Annotated Fig. 1) through the second lateral side (Annotated Fig. 1) aligned with at least a portion of the battery second side surface (Annotated Fig. 1) when the battery (2) is positioned within the receptacle (14; Fig. 1), at least a portion of the battery second side surface (Annotated Fig. 1) being viewable through the second aperture (Annotated Fig. 1) when the battery (2) is positioned within the receptacle (14) wherein the first aperture (Opposite of second aperture on a second lateral side; Figs. 1; the aperture extends on both sides) and the second aperture (Annotated Fig. 1) extend toward the inlet (Annotated Fig. 1) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the main body further comprising a second aperture through the second lateral side aligned with at least a portion of the battery second side surface when the battery is positioned within the receptacle, at least a portion of the battery second side surface being viewable through the second aperture when the battery is positioned within the receptacle wherein the first aperture and the second aperture extend toward the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position, and wherein the first aperture and second aperture are continuous with the inlet of the receptacle, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding Claim 18, Jiayu teaches all of the elements of claim 16 as discussed above.
Jiayu further teaches the handheld vacuum cleaner (Fig. 3) wherein the first side surface (Annotated Fig. 1) is exposed at the lateral sides (Annotated Fig. 4) of the main body (2).  
Jiayu does not explicitly teach the second side surface of the battery exposed through apertures at the second lateral sides of the main body.  
Zhu, however, teaches the second side surface of the battery (2) exposed through apertures (Annotated Fig. 1) at the second lateral sides of the main body (12;Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the second side surface of the battery exposed through apertures at the second lateral sides of the main body, as taught by Zhu, to provide a surface that the user can easily access without disassembling the device to do so. 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the each of the first and second side surfaces of the battery of the Jiayu reference being exposure through the apertures by at least 75 percent or so desired or required, including as claimed to optimize the accessibility of the battery pack. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or percentages of the claimed device and a device having the claimed relative dimensions/percentages would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include the first aperture and second aperture extend toward the receptacle inlet such that the battery is graspable by a user between the installed position and the removed position, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 21, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the main body (2) includes a bottom surface (Annotated Fig. 3) and the battery (1) is insertable into the receptacle (21) through the bottom surface (Annotated Fig. 3).  

    PNG
    media_image6.png
    557
    483
    media_image6.png
    Greyscale

Regarding Claim 22, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein when the battery (1) is positioned within the receptacle (21), the battery (1) is positioned adjacent the cyclonic chamber (Annotated Fig. 4).  
Regarding Claim 23, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the dirty air inlet (Annotated Fig. 3) defines an intake axis (Annotated Fig. 3) and the battery (1) is inserted into the receptacle inlet (opening of 21; Fig. 3) along a battery insertion axis (Annotated Fig. 3) that intersects the intake axis (Annotated Fig. 3).  

    PNG
    media_image7.png
    584
    699
    media_image7.png
    Greyscale

Regarding Claim 24, Jiayu, as modified, teaches the handheld vacuum cleaner (Fig. 3) wherein the cyclonic chamber (Annotated Fig. 3 above) defines a separator axis (Annotated Fig. 3 above) that intersects the battery insertion axis (Annotated Fig. 3 above).

Claim 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiayu (GCN 105640439 A) as cited by Applicant in view of Zhu et al. (U.S. Patent Application No. 2010/0192314 A1) and Stickney et al. (U.S. Patent Publication No. 2012/0079671 A1).
Regarding Claim 14, Jiayu, as modified, teaches all of the elements of claim 1 as discussed above.
Jiayu does not teach the handheld vacuum cleaner further comprising a wand having an end mounted to the dirty air inlet and an opposed end mounted on a surface cleaning head.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Jiayu to further include a wand having an end mounted to the dirty air inlet and an opposed end mounted on a surface cleaning head, as taught by Stickney, to provide an elongate suction wand which effectively reaches down to the floor so that the user may remain standing while cleaning a floor surface.
Regarding Claim 15, Jiayu, as modified, teaches all of the elements of claim 14 as discussed above.
Jiayu further teaches the handheld vacuum cleaner, wherein the dirty air inlet (Annotated Fig. 4) and the cyclonic chamber (Annotated Fig. 4) are part of a cyclonic separator assembly (Annotated Fig. 4).

    PNG
    media_image8.png
    494
    716
    media_image8.png
    Greyscale

Jiayu does not explicitly teach the cyclonic separator assembly further includes a bottom that is openable when the wand is mounted to the dirty fluid inlet.  
Stickney, however, teaches the handheld vacuum cleaner (3) wherein the cyclonic separator assembly further includes a bottom (at 15) that is openable when the wand (5) is mounted to the dirty fluid inlet (inlet of suction nozzle, 11).

Response to Arguments
Applicant’s arguments, filed April 13, 2021 with respect to certified copies of Chinese Priority Application, CN201630427729.7 and CN201630564174.0 has been acknowledged, however, as stated in the Non-Final Office Action, the certified copied have not been received in the file and the remarks were not made in error.  Further, certified copies have yet to be received.
Applicant’s arguments, filed September 21, 2021 with respect to rejected claims 1 – 24 under 35 U.S.C 103 have been fully considered, and are persuasive; therefore the rejections is withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.  Jiayu in view of Zhu are applicable to teaching the elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723